UQM TECHNOLOGIES, INC.

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT

is made and entered into as of September 17, 2007, by and between UQM
TECHNOLOGIES, INC., a corporation organized under the laws of Colorado
("Employer"), and Ron Burton, an adult resident of Longmont, Colorado
("Executive").



WHEREAS

, Executive and Employer wish to enter into an Agreement defining their
employment relationship;



NOW, THEREFORE

, in consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:



 1. Effective Date

. Upon execution, this Agreement, shall be effective as of the date first
written above.

Employment

. Employer hereby agrees to employ Executive as its Senior Vice President of
Operations for the term of employment set forth herein, and Executive hereby
accepts such employment, all upon the terms and conditions hereinafter set
forth.

Duties.

Executive shall perform the duties assigned to him by the Chief Executive
Officer.

Performance.

During the term of Executive's employment under this Agreement and any renewal
thereof, Executive shall devote Executive's best efforts and full working time
and attention exclusively to the performance of the duties hereunder and to
promoting and furthering the business of Employer, and shall not, during the
term of employment, be engaged in any other business activity for personal
pecuniary advantage. This paragraph shall not be construed as preventing
Executive from investing Executive's assets in such form or manner as will not
require any services on the part of Executive in the operation of the affairs of
the companies in which such investments are made, subject to the provisions of
Paragraph 17 hereof. Notwithstanding the foregoing, Executive may perform and
assume other activities and obligations as the Board of Directors shall from
time to time approve.

Term of Employment, Expiration and Termination.

>  a. Term.

Subject to the provisions of Paragraphs 15 and 16, the term of employment of
Executive pursuant to this Agreement shall commence on the date first written
above, and shall continue through August 21, 2012 (the "Original Term of
Employment").

Termination for Cause.

On termination of Executive's employment by Employer for cause during the
Original Term of Employment pursuant to Paragraph 15(a), Executive shall receive
no further salary or benefits.

Termination Without Cause.

>  i. Payment Amount.

On termination of Executive's employment without cause by Employer either (1)
during the Original Term of Employment or (2) after expiration of the Original
Term of Employment if Executive's employment continues without a written
agreement, Employer shall pay Executive a lump sum equal to one month's salary
for each completed full year of service as an officer of Employer, or six (6)
months' salary, whichever is greater.

Section 409A Involuntary Separation.

If the amount payable under this paragraph 5(c) qualifies as separation pay due
to involuntary separation from service within the meaning of Treasury Regulation
section 1.409A-1(b)(9)(iii), the lump sum shall be paid on or before the 30th
day after Executive's separation from service, provided however, that if, at the
time of separation from service, Executive is a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code and the
Treasury Regulations, then the payment of the portion of the lump sum that is an
amount equal to two (2) months' salary shall be delayed and shall be paid on the
earliest date on which payment may be made under Section 409A(a)(2)(B)(i) (the
six month delay rule for specified employees) after Executive separates from the
service of Employer as defined in Section 409A(a)(2)(A)(i) and the Treasury
Regulations.

No Section 409A Involuntary Separation;

Not A Specified Employee. If the amount payable under this paragraph 5(c) does
not qualify as separation pay due to involuntary separation from service within
the meaning of Treasury Regulation section 1.409A-1(b)(9)(iii), and if, at the
time of separation from service, Executive is not a "specified employee" within
the meaning of Section 409A(a)(2)(B)(i) and the Treasury Regulations, the lump
sum shall be paid on or before the 30th day after Executive separates from the
service of Employer as defined in Section 409A(a)(2)(A) and the Treasury
Regulations. Employer, and not Executive, shall determine the date of payment.

No Section 409A Involuntary Separation;

Specified Employee. If the amount payable under this paragraph 5(c) does not
qualify as separation pay due to involuntary separation from service within the
meaning of Treasury Regulation section 1.409A-1(b)(9)(iii), and if, at the time
of separation from service, Executive is a "specified employee," the lump sum
shall be paid on the earliest date on which payment may be made under Section
409A(a)(2)(B)(i) (the six month delay rule for specified employees) after
Executive separates from the service of Employer as defined in Section
409A(a)(2)(A)(i) and the Treasury Regulations.

 d. Voluntary Termination.

On termination of Executive's employment by Executive without cause either (i)
during the Original Term of Employment pursuant to Paragraph 16(b), or (ii)
after expiration of the Original Term of Employment if Executive's employment
continues without written agreement, provided that Executive has given Employer
at least six (6) months' prior written notice of such termination, Employer
shall pay Executive a lump sum equal to six (6) months' salary. If Executive
does not provide the notice required in this subparagraph 5(d), Executive shall
receive a lump sum payment equal to two (2) months' salary. Notwithstanding the
foregoing, if Executive's termination is under the provisions of Subparagraph
5(f) regarding voluntary retirement after the age of sixty-two years and six
months (62-1/2), the provisions of this Subparagraph 5(d) shall not be
applicable and the provisions of Subparagraph 5(f) shall control. The timing of
the amount payable to Executive under this subparagraph 5(d) shall be in
accordance with paragraph 5 (i).

Termination Upon Certain Changes in Control.

If Executive's employment is terminated as a result of a hostile Change in
Control (as defined below) of Employer, such termination shall be deemed a
termination without cause under the provisions of Paragraph 5(c), except that
Executive shall receive a lump sum severance amount equal to twice any amount
due under Paragraph 5(c). Any termination of Executive in contemplation of or
within twelve (12) months after such Change in Control, except a termination for
cause under Paragraph 15(a), shall be deemed a termination under this
Subparagraph 5(e). Further, if Executive's position is materially changed by
Employer in contemplation of or within twelve (12) months after any such Change
in Control, Executive may elect to treat such change as a constructive
termination under this subparagraph entitling Executive to the benefits
hereunder. "Change of Control" means the election of new board members
constituting a majority of the directors then in office, which new board members
were not nominated by a majority of the directors in office on the date hereof.
The timing of the amount payable to Executive under this subparagraph 5(e) shall
be in accordance with paragraph 5(c).

 f. Voluntary Retirement.

Upon Executive's voluntary retirement after age sixty-two years and six months
(62-1/2) (i) during the Original Term of Employment pursuant to Paragraph 16(b),
or (ii) after expiration of the Original Term of Employment if Executive's
employment continues without written agreement, Executive shall receive the
severance benefits described under Paragraph 5(c), i.e., as if the severance was
a termination without cause by Employer plus an additional six months pay up to
a maximum payment of twenty-four (24) months. In order to exercise his rights
under this Subparagraph 5(f), Executive shall provide Employer at least six (6)
months' prior written notice of his voluntary retirement.The amount due to
Executive under this subparagraph 5(f) shall be paid in accordance with
paragraph 5 (i). Executive has "voluntarily retired" if he has "separated from
service" as defined in Section 409A and the Treasury Regulations.

Return of Documents.

Upon the expiration or termination of Executive's employment, Executive or
Executive's legal representative upon request shall promptly deliver to Employer
all originals and all duplicates or copies of all documents, records, notebooks
and similar repositories of or containing Confidential Information as defined in
Paragraph 18 then in his possession, whether prepared by Executive or not.

Other Benefits.

>  i. General.

Upon any termination of Executive's employment under the provisions of
Subparagraphs 5(c), (d), (e),(f), or Paragraph 10, if Executive has attained
sixty two and one-half (62-1/2) years of age on or before the termination date
or completed at least twenty (20) complete years of service as an officer of
Employer, (1) Executive and his dependent(s) shall be entitled to continue to
participate in Employer's health care and hospitalization plan(s) ("health
plans") at the same cost as active employees of Employer until Executive attains
age 65 as provided in Subparagraph 5(h)(ii) below, (2) Executive's stock
options, both incentive and nonqualified, and restricted stock shall vest in
full as of the day before the date on which they would otherwise have been
forfeited for failure to vest under the terms of Employer's applicable plans,
and (3) at Executive's election, Employer shall assign to Executive or
Executives designees any life and disability insurance policies or other fringe
benefits that may be assigned. Any continued cost of such policies or benefits
shall be Executive's sole responsibility.

Health Plans.

If, at the time of separation from service, Executive is a "specified employee"
within the meaning of Section 409A(a)(2)(B)(i) and the Treasury Regulations,
Executive shall pay the full cost of coverage for Executive and his dependent(s)
under Employer's health care and hospitalization plan(s), determined according
to the rates for continuation coverage under COBRA (but excluding the additional
two percent (2%) administrative fee) for the first six (6) months of coverage
following Executive's separation from the service of Employer as defined in Code
section 409A(a)(2)(A)(i) and the Treasury Regulations. Beginning with the
seventh (7th) month following Executive's separation from the service of
Employer as defined in Code section 409A(a)(2)(A)(i) and the Treasury
Regulations if Executive is a "specified employee," or beginning with the first
month of coverage if, at the time of separation from service, Executive is not a
"specified employee," Executive shall pay the same cost for coverage under the
health plan as active employees of Employer. Coverage for Executive and
Executive's dependents shall terminate on the last day of the month in which
Executive's 65th birthday shall occur. All claims made by Executive and
Executive's dependents under the health plan shall be paid no later than the
last day of the calendar year following the calendar year in which such claims
were incurred. Executive agrees that he will promptly reimburse Employer for any
claims that are paid after the last day of the calendar year following the
calendar year in which such claims were incurred.

 i. Timing of Payment; Section 409A.

The lump sum payments under Subparagraphs 5(d) and (f) shall be made at the time
provided in this Subparagraph 5(i). If, at the time of separation from service,
Executive is not a "specified employee" within the meaning of Section
409A(a)(2)(B)(i) and the Treasury Regulations, the lump sum payable shall be
paid on or before the 30th day after Executive separates from the service of
Employer as defined in Section 409A(a)(2)(A) and the Treasury Regulations, and
Employer, and not Executive, shall determine the date of payment. If, at the
time of separation from service, Executive is a "specified employee," the lump
sum shall be paid on the earliest date on which payment may be made under Code
Section 409A(a)(2)(B)(i) (the six month delay rule for specified employees)
after Executive separates from the service of Employer as defined in Code
section 409A(a)(2)(A)(i) and the Treasury Regulations.

 6. Compensation.

For the services to be rendered by Executive hereunder, Employer agrees to pay
Executive during the term of employment, and Executive agrees to accept:

>  a. An annual base salary of $167,400. Executive's annual base salary shall
>     not be decreased during the Original Term of Employment.
> 
>  b. Executive's salary shall be paid in equal semi-monthly installments on the
>     fifteenth and final day of each month during the term of his employment.
> 
>  c. Executive shall receive fringe benefits in accordance with Employer's
>     policies and practices for employees generally (including, without
>     limitation, participation in any stock option plans, life and disability
>     insurance plans, health care and hospitalization plans, medical and dental
>     reimbursement plans, profit sharing plans, retirement plans and other
>     employee benefit plans) for which Executive is qualified. At Employer's
>     expense Executive shall have a medical exam every year. In addition to the
>     foregoing, Executive shall receive an automobile allowance of $810 per
>     month for the use of an automobile for combined business and personal use.
> 
>  d. During the second quarter of each fiscal year of Employment, Employer
>     shall review Executive's performance under this Agreement and establish
>     goals and objectives for Executive's performance for the next fiscal year.
>     In such review, Employer, in its reasonable discretion, shall consider
>     increasing Executive's salary and compensation based on relevant factors
>     such as Executive's performance, Employer's accomplishments, increase or
>     decrease in Executive's responsibilities, and cost of living increases.
>     Any salary increases normally are to be effective on such date as may be
>     specified by Employer.
> 
>  e. Employer has adopted additional compensation plans that are administered
>     by its Compensation Committee and the Compensation Committee may in its
>     sole and absolute discretion award cash bonuses, stock awards and stock
>     options to Executive on terms to be determined by the Compensation
>     Committee.

 7. Working Facilities.

Executive shall be furnished with appropriate office space, secretarial
assistance, and such other facilities and services as are suitable to
Executive's position and adequate for the performance of Executive's duties.

Expenses.

Employer shall reimburse Executive for all reasonable expenses that Executive
incurs in connection with the business of Employer or any of its subsidiaries
and in the performance of Executive's duties under this Agreement. Employer
shall also reimburse Executive for membership fees and expenses related to
Executive's membership in professional organizations, clubs, societies and
groups as may be approved by the Board of Directors from time to time, subject
to such rules, regulations and record-keeping requirements as may be established
from time to time by the Board.

Paid Time Off.

Executive shall be entitled each year to twenty-eight (28) paid days off plus
six (6) holiday paid days off during which time his compensation shall be paid
in full. Paid time off accrued during each calendar year must be used by the end
of each calendar year, or will be lost, and will not accrue from one calendar
year to the next, provided however that Executive shall be eligible to receive
payment from the Company for any unused paid time off in accordance with any
such Company policy then in effect . Exceptions to the foregoing non-accrual
policy may be provided under terms and conditions approved in writing by
resolution of the Board of Directors or its compensation committee in such
body's sole discretion based on prolonged extra-ordinary work demands preventing
Executive's timely taking vacation.

Disability.

If Executive is unable to perform Executive's services by reason of illness or
incapacity for a period of more than six (6) consecutive months, and subject to
the provisions of Paragraph 11, Employer may terminate Executive's employment.
Employer shall receive a credit against Executive's salary for any disability
compensation benefit for the same calendar period received by Executive from
Worker's Compensation or any commercial insurance carrier under Paragraph 11
while Executive is employed with Employer. In the event Executive's employment
is terminated under this Paragraph 10, Executive shall receive the severance
benefits described under Subparagraph 5(c). The severance benefits shall be
payable as specified in Subparagraph 5(c).

Insurance for the Benefit of Executive.

>  a. Subject to the provisions of Paragraph 6(c), Executive shall be covered by
>     Employer's medical and disability insurance in effect from time to time,
>     the premiums for which shall be paid for by Employer.
> 
>  b. Employer shall at its expense continuously maintain without interruption
>     in the name of Executive or Executive's designee or for the benefit of
>     Executive or Executive's designee, life insurance coverage in an amount
>     equal to Executive's then current salary for three (3) years.

 12. Insurance for the Benefit of Employer

. Employer shall have the right from time to time to apply for and take out in
its name and at its own expense, life, health or other insurance upon Executive
in any sum or sums which may be deemed necessary by Employer to protect its
interest under this Agreement and Executive shall do all such things as may be
necessary to assist in the procuring of such insurance by making a proper
application therefore as may be required by the insurance company and submitting
to the usual and customary medical examinations. Executive, in Executive's
capacity as Executive, shall have no right, title or interest in or to such
insurance, but the same shall be solely for the benefit of Employer and any
amounts payable thereunder shall be solely payable to such Employer.

Death During Employment

. If Executive dies during the term of his employment under this Agreement,
Employer shall pay to the estate of Executive the compensation which would
otherwise be payable to Executive up to the end of the sixth (6th) month after
the month in which his death occurs. If, by that time, Executive's estate has
not received any proceeds of the insurance provided for in Paragraph 11,
Employer shall continue Executive's salary hereunder for up to an additional
three months, or until such insurance proceeds are received, whichever is
earlier ("Reimbursable Payments"), provided that Executive's estate shall
reimburse Employer for any such Reimbursable Payments made from the proceeds of
such insurance. All payments of compensation under this Paragraph 13 shall be
paid on the fifteenth (15th) and final day of each month according to Employer's
customary payroll practices.

Representation and Warranty.

Executive represents and warrants that he is not now, and will not be on the
date of commencement of this Agreement, a party to any agreement, contract or
understanding, whether of employment, agency or otherwise, which would in any
way restrict or prohibit Executive from undertaking and performing Executive's
duties in accordance with the terms and provisions of this Agreement.

Termination by Employer.

>  a. Employer may terminate Executive's employment for cause, which is defined
>     as follows:
> 
> >  i.   Fraud, malfeasance, or embezzlement against Employer's assets or
> >       conviction of any felony;
> > 
> >  ii.  Except under circumstances of disability contemplated by the
> >       provisions of Paragraph 10, cessation of Executive's performance of
> >       Executive's duties hereunder or deliberate and substantial failure to
> >       perform them in a capable and conscientious manner;
> > 
> >  iii. Violation of the provisions of Paragraph 14; or
> > 
> >  iv.  Deliberate and substantial breach of Executive's material obligations
> >       under any other provision hereof that is not cured within 30 days
> >       after notice to Executive of the breach.
> 
>  b. Should the Board of Directors of Employer determine cause exists, as
>     defined in Subparagraph (a), to terminate Executive's employment, prior to
>     termination for such cause, Employer shall provide Executive written
>     notice reasonably describing the basis for the contemplated termination
>     and a two-week period of time in which to respond in writing and in person
>     prior to Employer's final determination of cause. During the period
>     between such notice and final determination, the Board may suspend the
>     performance of Executive's duties under this Agreement and direct
>     Executive's non-attendance at work. However, Executive's right to
>     compensation under this Agreement shall continue through and to any final
>     termination of employment for cause.
> 
>  c. Employer may terminate Executive's employment at any time without cause,
>     subject to the applicable provisions of Paragraph 5. During the period
>     between such notice and final determination, the Board may suspend the
>     performance of Executive's duties under this Agreement and direct
>     Executive's non-attendance at work.

 16. Termination by Executive.

>  a. Executive shall have the right to terminate his employment on forty-five
>     (45) days' written notice to Employer of any default by Employer in
>     performing its duties under this Agreement and provided that Executive may
>     not terminate his employment if Employer cures the default within thirty
>     (30) days after receiving such notice.
> 
>  b. Executive may terminate Executive's employment as provided in
>     Subparagraphs 5(d) and (f).

 17. Restrictive Covenant.

>  a. Executive agrees and covenants that, without the Board's prior written
>     consent and except on behalf of Employer, he will not in any manner,
>     directly or indirectly, own, manage, operate, control, be employed by,
>     participate in, assist or be associated in any manner with any person,
>     firm or corporation anywhere in the world whose business competes with
>     Employer or any subsidiary of Employer. This covenant shall remain in
>     effect until a date one (1) year after the date Executive's employment is
>     terminated or, if his employment is terminated pursuant to Paragraph
>     16(a), until the termination date. Notwithstanding any other provision of
>     this Agreement, Executive may own up to three percent (3 %) of the
>     outstanding stock of a competing publicly traded corporation so long as he
>     takes no other action furthering the business of such corporation.
> 
>  b. Until a date one (1) year after the termination date, Executive shall not
>     (i) solicit any other employee of Employer to leave the employ of
>     Employer, or in any way interfere with the relationship between Employer
>     and any other employee of Employer, or (ii) induce any customer, supplier,
>     licensee, or other business relation of Employer to cease doing business
>     with Employer, or in any way interfere with the relationship between any
>     customer or business relation and Employer.

 18. Confidentiality.

>  a. Definitions.

For purposes of this Agreement, the following definitions shall apply:

>  i. "Inventions"

shall mean all inventions, improvements, modifications, and enhancements,
whether or not patentable, made by Executive within the scope of Executive's
duties during Executive's employment by Employer.

"Confidential Information"

shall mean Employer's proprietary know-how and information disclosed by Employer
to Executive or acquired by Executive from Employer during Executive's
employment with Employer about Employer's plans, products, processes and
services, which Employer protects against disclosure to third parties.
Confidential Information shall not include Executive's general knowledge and
experience possessed prior to or obtained during his employment with Employer.

 b. Restrictions on Disclosure.

>  i.  During the period of employment with Employer and thereafter, Executive
>      shall not disclose Confidential Information to any third parties other
>      than Employer, its employees, agents, consultants, contractors and
>      designees without the prior written permission of Employer, or use
>      Confidential Information for any purpose other than the conduct of
>      Employer's business.
> 
>  ii. The restrictions on disclosure and use set forth herein shall not apply
>      to any Confidential Information which:
> 
> >  A. At the time of disclosure to Executive by Employer is generally
> >     available to the public or thereafter becomes generally known to the
> >     public, through no fault of Executive;
> > 
> >  B. Was known by Executive prior to his employment with Employer;
> > 
> >  C. Executive at any time receives from a third party not under any
> >     obligation of secrecy or confidentiality to Employer;
> > 
> >  D. Employer discloses to a third party not under any obligation of secrecy
> >     or confidentiality to it; and
> > 
> >  E. Executive is requested or required to disclose pursuant to a subpoena or
> >     order of a court or other governmental agency, in which case Executive
> >     shall notify Employer as far in advance of disclosure as is practicable.

 c. Obligations Regarding Inventions.

Without any royalty or any other additional consideration to Executive: (i)
Executive shall promptly inform Employer of any Inventions by a written report,
setting forth the conception and reduction to practice of all inventions; (ii)
Executive hereby agrees to assign and assigns to Employer all of his right,
title and interest: (1) to any Inventions made during the term of his employment
by Employer (including without limitation the right to license or sell such
Invention to others), (2) to applications for United States and foreign letters
patent, and (3) to United States and foreign letters patent granted upon such
Inventions; and (iii) Executive agrees upon request and at the sole cost and
expense of Employer to, at all times, do such acts (such as giving testimony in
support of his inventorship) and execute and deliver promptly to Employer such
papers, instruments, and documents as from time to time may be necessary or
useful to apply for, secure, maintain, reissue, extend or defend Employer's
interest in any Inventions or any or all United States and foreign letters
patent, so as to secure Employer the full benefits of any Inventions or
discoveries or otherwise to carry into full force and effect the intent of the
assignment set out in subparagraph 18(c)(ii).

Remedies

. Executive acknowledges and agrees that Executive's disclosure of any
Confidential Information would result in irreparable injury to Employer.
Executive acknowledges and agrees that the Confidential Information is
non-public information which Executive has expended substantial time, money and
effort to develop and is property considered "Trade Secrets" of Employer within
the meaning of Colorado law. Therefore, upon the breach or threatened breach of
the covenants in this paragraph by Executive, Employer shall be entitled to
obtain from any court of competent jurisdiction a preliminary and permanent
injunction prohibiting such disclosure and any other equitable relief that the
court deems appropriate. In addition, Employer shall be entitled to seek
damages.

Any Confidential Information that is directly or indirectly originated,
developed or perfected to any degree by Executive during the term of his
employment by Employer shall be and remain the sole property of Employer.

 19. Resolution of Disputes.

In addition to any other remedies available to Employer, Employer shall be
entitled to specific performance of the covenants contained in Paragraphs 17 and
18. If either party is successful in enforcing its rights under this Paragraph
19, the unsuccessful party shall reimburse the successful party for all of the
costs of such enforcement, including but not limited to costs, litigation
expenses and reasonable attorneys' fees. Except for an action to interpret or
enforce Paragraphs 17 or 18, any controversy or claim arising out of or relating
to the interpretation, alleged breach or enforcement of this Agreement shall be
settled by arbitration before a single arbitrator in Denver, Colorado, in
accordance with the commercial rules then in effect of the American Arbitration
Association, Colorado Revised Statutes pertaining to the arbitration of civil
disputes. The arbitrator, who shall be a person experienced in negotiating and
making employment agreements and resolving employment disputes and in any other
pertinent areas of law, shall make reasonably detailed findings to support any
decision and award. The award of the arbitrator shall be final and binding and
may be entered as a judgment in any court of competent jurisdiction. As part of
the award in any arbitration or judicial proceedings, the prevailing party may
be awarded its reasonable attorneys' fees, witness fees, expert witness fees and
related costs and expenses in the discretion of the arbitrator.

Notices.

All notices under this Agreement shall be delivered by hand or by registered or
certified mail. Notices intended for Executive shall be addressed to Executive
at 11788 Pleasant View Ridge, Longmont, Colorado 80504. Notices intended for
Employer shall be addressed to it at 7501 Miller Drive, Frederick, Colorado
80530. All notices shall be effective upon actual delivery if by hand, or, if by
mail, five (5) days after being deposited in the United States mail, postage
prepaid and addressed as required by this section. Either party may by notice
accomplished in accordance with this Paragraph 20 change the address to which
future notices may be sent.

Miscellaneous Provisions.

>  a. This Agreement contains the entire agreement between the parties and
>     supersedes all prior agreements and it shall not be amended or otherwise
>     modified in any manner except by an instrument in writing executed by both
>     parties.
> 
>  b. Neither this Agreement nor any rights or duties under this Agreement may
>     be assigned or delegated by either party unless the other party consents
>     in writing.
> 
>  c. Except as otherwise provided herein, this Agreement shall be binding upon
>     the inure to the benefit of the parties and their respective heirs,
>     personal representatives, successors and assigns.
> 
>  d. This Agreement has been entered into in Colorado and shall be governed by
>     the laws of that state.
> 
>  e. In fulfilling their respective obligations under this Agreement and
>     conducting themselves pursuant to it, each party shall act reasonably and
>     in good faith.
> 
>  f. If any provisions of this Agreement shall be held to be invalid or
>     unenforceable for any reason, the invalid or unenforceable provision shall
>     be deemed severed from this Agreement and the balance of this Agreement
>     shall remain in full force and effect and be enforceable in accordance
>     with its terms.
> 
>  g. To the extent necessary, the provisions of this Agreement shall be
>     construed and administered in compliance with the requirements of Code
>     section 409A and the regulations and any other guidance promulgated
>     thereunder.

IN WITNESS WHEREOF

, the parties have executed this Agreement the day and year first above written.



 

> > > > > > > > > > > > EXECUTIVE:
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > By
> > > > > > > > > > > > 
> > > > > > > > > > > >                                                         
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > Ron Burton
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > EMPLOYER:
> > > > > > > > > > > > 
> > > > > > > > > > > > UQM TECHNOLOGIES, INC.
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > 
> > > > > > > > > > > > By
> > > > > > > > > > > > 
> > > > > > > > > > > >                                                         
> > > > > > > > > > > > its President
> > > > > > > > > > > > 
> > > > > > > > > > > > William G. Rankin